Citation Nr: 0619637	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-23 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a variously diagnosed 
acquired psychiatric disorder, to include delusional 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The appellant has reported service in the Army Reserve from 
June 1962 to January 1998 that included a period of active 
duty for training (ACDUTRA) from April 1995 to May 1995.

This matter is on appeal to the Board of Veterans' from the 
Appeals from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The case has been transferred to 
the Board through the VA RO in Cheyenne, Wyoming which has 
jurisdiction in this matter.  The appellant provided 
testimony at a Board hearing in September 2005.  A transcript 
(T) of the hearing has been associated with the claims file.


FINDING OF FACT

There is competent evidence that psychiatric manifestations 
during ACDUTRA where reasonably associated with a currently 
diagnosed delusional disorder and that the disorder had its 
inception during this period of military service.


CONCLUSION OF LAW

A psychiatric disorder identified as a delusional disorder, 
was incurred during a period of ACDUTRA.  38 U.S.C.A. §§ 
101(24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 
(2005).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claim was pending prior to November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In the 
decision below, the Board has granted the appellant's claim 
for service connection of a psychiatric disorder.  The 
appellant asserted various diagnoses for his disability, 
including post-traumatic stress disorder (PTSD) and 
schizophrenia, which the Board addressed and in so doing 
granted the benefit sought in full.  Accordingly, regardless 
of whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
See also Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Analysis

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service or during a period of ACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1110, 1131; 38 C.F.R. § 3.6.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999), as applicable to claims of 
service connection based upon ACDUTRA, see, e.g., Majeed v. 
Nicholson, 19 Vet. App. 525, 530 (2006) citing the holding in 
Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) that an 
individual who has served only on ACDUTRA must establish a 
service-connected disability in order to achieve veteran 
status. 

The Board recognizes that the claim may be considered on a 
basis other than solely PTSD or schizophrenia as the 
appellant through his correspondence and hearing testimony 
does not insist that they present the sole basis for his 
claim of service connection (T 2, 14-15).  See for example 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000);  Hensley 
v. West, 212 F.3d 1255 (Fed. Cir. 2000) and Molloy v. Brown, 
9 Vet. App. 513 (1996).  Furthermore, the Board is obligated 
to consider the claim under all reasonably raised theories of 
entitlement, applying all relevant law and regulations.  See, 
e.g., Andrews v. Nicholson, 421 F.3d 1278, 1282 
(Fed.Cir.2005); Szemraj v. Principi, 357 F.3d 1370, 1373 
(Fed.Cir.2004).  See also Moody v. Principi, 360 F.3d 1306, 
1310 (Fed.Cir.2004); Beverly v. Nicholson, 19 Vet. App 
Beverly v. Nicholson, 19 Vet. App. 394, 405 (2005). 

With that being said, the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Such evidence must be medical unless 
it relates to a condition as to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
Although the appellant has mentioned PTSD and schizophrenia, 
the VA examiner in October 2002 reviewed the record and 
concluded that it did not support either diagnosis.  
Furthermore, there is no competent evidence of either 
diagnosis in the record of private psychiatric treatment.  
Thus the critical element of a current diagnosis of either 
disability is not met.

However, the Board must point out that it is the obligation 
of VA to render a decision which grants every benefit that 
can be supported in law while protecting the interests of the 
Government, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. §§ 3.103, 3.303(a).  It is 
on this basis, that the Board finds a plausible basis for 
service connection of delusional disorder.

The appellant supported his application for VA compensation 
in September 2000 with information to support an application 
to correct military records.  This included a January 1998 
statement that the veteran had no psychological impairment or 
treatment prior to Warrant Officer Candidate School (WOCS) in 
May 1995, that he received a "clean bill of health" from a 
medical evaluation at that time, and that psychological 
testing "several months ago" confirmed the absence of 
mental disease or defect.  Furthermore, he stated in a 
September 2000 letter that after he returned from the WOCS in 
May 1995 he saw a private physician but did not take the 
prescribed medication.  He refused hospitalization, but he 
took sick leave, as he was carrying a full work load with his 
employer.

The record, viewed liberally, is consistent with the recent 
hearing testimony as well.  The service medical records show 
medical examinations in June 1984, October 1986, November 
1987, March 1991, June 1991 and October 1993 were 
psychiatrically normal and there was no history of nervous 
trouble of any sort.  However, the appellant was evaluated 
soon after he entered WOCS training in April 1995, as 
reflected in psychiatry consultation reports in April 1995 
and early May 1995, before he was evacuated for further 
evaluation.  They noted rule out organic personality disorder 
on Axis I, and paranoid personality disorder on Axis II.  

According to military hospital administrative records, he was 
evaluated as an outpatient for obsessive compulsive disorder 
at an Army facility and evacuated to an Air Force hospital.  
The record from the psychiatric evaluation at the Air Force 
facility in May 1995 shows the Axis I diagnoses were 
persecutory delusional disorder (provisional), rule out brief 
reactive psychosis, paranoid type schizophrenia, and 
psychotic disorder due to general medical condition.  

A Kaiser Permanente psychiatric evaluation on May 16, 1995 
shows that the appellant was seen for a "2ND opinion" of 
mental status as ordered by his commanding officer.  The Axis 
I diagnosis was V62.2 (Occupational Disorder).  A follow-up 
report dated May 30, shows the Axis I diagnosis was brief 
psychotic episode.  The report noted the veteran was 
evaluated for this during recent WOCS training.  Thereafter, 
the follow-up evaluations on June 2, and June 20, show the 
Axis I diagnosis was psychotic disorder, not otherwise 
specified (NOS).  He was to be off from work for two weeks 
after the June 6 evaluation.  

The service medical records show a medical examination in 
March 1996 found a normal psychiatric status on the clinical 
evaluation and there was no history of nervous trouble of any 
sort.

Other Kaiser Permanente reports through mid 1997 do not show 
current psychiatric diagnosis, but mention a history of 
psychotic disorder and that the appellant was not on any 
medication.  Records from another health care provider 
through late 2000 do not refer to any psychiatric disorder. 

The VA examiner in October 2002 reviewed this record and 
reported Axis I diagnoses of delusional disorder versus brief 
reactive psychosis with marked stressor.  On Axis II, the 
examiner reported obsessive-compulsive personality disorder 
features.  The examiner noted that even though  the WOCS 
course was very stressful, the impact was potentiated by the 
appellant's preexisting personality patterns and therefore it 
was impossible to state that the WOCS course was more likely 
than not responsible for the appellant's difficulties.  The 
examiner stated, however, that the stress of participation 
was clearly a contributor and the proximate cause to the 
appellant's difficulties.  More recent VA outpatient records 
dated in January 2005 show the diagnostic impression of rule 
out depressive disorder, mood disorder and generalized 
anxiety disorder.  Clinical record entries in February 2005 
and May 2005 show the Axis I diagnosis was major depressive 
disorder.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of the evidence of record.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).  In determining whether 
documents submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see 
also Pond v. West, 12 Vet. App. 341, 345 (1999).  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  The credibility and 
weight to be attached to evidence is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The VA opinion in 2002 is highly probative because it took 
into account the entire record.  Read fairly, the examiner 
concluded it was as likely as not that a delusional disorder 
had its inception during ACDUTRA.  See, e.g., Lee v. Brown, 
10 Vet. App. 336, 339 (1997).  A delusional disorder is a 
psychotic disorder in the current DSM-IV criteria that VA 
utilizes, and the psychotic disorder NOS reported in 
contemporaneous private reports does not significantly weigh 
against the delusional disorder diagnosis.  See, American 
Psychiatric Association, Quick Reference to the Diagnostic 
Criteria From DSM-IV 153, 159 (4th Ed. 1994) (American 
Psychiatric Association, Diagnostic And Statistical Manual 
For Mental Disorders (4th Ed. 1994) (DSM-IV) and 38 C.F.R. 
§ 4.125.

In addition, the diagnosis was considered the principal 
diagnosis after a formal evaluation during ACDUTRA, albeit 
provisional.  The VA examiner in October 2002 considered 
delusional disorder a plausible primary psychiatric diagnosis 
and the rationale supports the essential nexus.  The RO 
provided the entire record to the VA examiner in October 2002 
and did not limit or constrain the review, which adds 
to the probative weight of the opinion.  See, e.g., Colayong 
v. West, 12 Vet. App. 524, 535 (1999); Bielby v. Brown, 7 
Vet. App. 260, 268-69 (1994).

Furthermore, the Board does not find the more recent clinical 
assessments of major depression of sufficient weight to 
outweigh or reasonably call into question the conclusions of 
the VA opinion as to the appropriateness of the diagnosis of 
delusional disorder.  These assessments were made without a 
review of the entire record.  Indeed, the examiner in 
February 2005 noted with regard to past history that he did 
not have "a lot of information about that".  See Wray v. 
Brown, 7 Vet. App. 488, 492-93 (1995); Davis v. West, 13 Vet. 
App. 178, 185 (1999) and Struck v. Brown, 9 Vet. App. 145, 
155 (1996).  Greater weight may be placed on one physician's 
opinion rather than on another's depending on such factors 
such as reasoning employed by the physicians and whether or 
not and the extent to which they reviewed prior clinical 
records and other evidence.  See, e.g., Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Furthermore, 
the recent evaluation did not include a nexus opinion.  The 
Board, of course, is not competent to supplement the record 
with its own unsubstantiated medical conclusions, and 
certainly cannot ignore a competent opinion that fairly 
supports the claim.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Under the circumstances, the Board finds that the evidence 
supports the claim of entitlement to service connection for a 
psychiatric disability, diagnosed as a delusional disorder.  
38 U.S.C.A. § 5107; Ferguson v. Principi, 273 F.3d 1072, 1076 
(Fed. Cir. 2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for delusional disorder is 
granted.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


